Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Currently, claims 1-14 are pending.
	The restriction requirement is provided below:
This application contains claims directed to more than one species of a generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Species I as embodied in a pixel arrangement evaporation method classifiable in H01L51/56; and
Species II as embodied in a pixel arrangement display device classifiable in H01L27/3211. 

Species I encompasses claims 1-7, and Species II encompasses claims 8-14.  
Currently, none of the claims appears to be generic.
The Species I and II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
A pixel arrangement display device is a special technical feature that is common in both Species I and II.  Said pixel arrangement display is well known in the 
Fig. 2B of Yu has been provided to support the restriction below:

    PNG
    media_image1.png
    403
    298
    media_image1.png
    Greyscale


Yu teaches a pixel arrangement display device (see Fig. 2A) for improving pixel resolution used for achieving the evaporation method for improving pixel resolution as claimed in claim 1, wherein the display device comprises an electrical luminescence (EL) display device, which controls light emission of pixels of each color comprising red (R) pixels R, green (G) pixels G, and blue (B) pixels B for performing full-color image display;
a quadrangle of R pixels R, G pixels G, and B pixels B (para [0030] - "The first pixel sub-group 21 and the second pixel sub-group 22 each comprises sub-pixel groups 
the adjacent pixels R, R or G, G or B, B with the same appearance and the same color in the pixel arrangement on the evaporation substrate are used as independent units 21, 22.
Yu does not disclose that the EL display device is a bottom-emission type organic EL display device that extracts light from an evaporation substrate side.
However, Hack teaches examples of a top emission device (Fig. 21A; para [0133]) and a bottom emission device (Fig. 21B). 
Hack teaches two known options as far as emission-type devices are concerned:  (1) top emission device and (2) bottom emission device. Both options provide for an emission device. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try the (2) bottom emission device of the two known options (1) and (2) as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing an emission device (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light 
	Therefore, there is a lack of unity a posteriori, since said pixel arrangement display device is not the Applicant’s contribution over the prior art. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


The examiner has required restriction between product (Species II) and process (Species I) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        30 March 2022